Filed Pursuant to Rule 424(b)(3)Registration No. 333-153418 PROSPECTUS China Armco Metals, Inc. 2,728,914 shares of Common Stock This prospectus relates to periodic offers and sales of 2,728,914 shares of our common stock by the selling security holders issuable upon the exercise of outstanding warrants. We will not receive any proceeds from the sale of the shares by the selling security holders.The shares of common stock are being offered for sale by the selling security holders at prices established on the NYSE Amex during the term of this offering.These prices will fluctuate based on the demand for the shares of common stock. For a description of the plan of distribution of these shares, please see page15 of this prospectus. Our common stock is quoted on the NYSE Amex under the symbol "CNAM".On March 10, 2010 the last reported sale price for our common stock was $9.14 per share. Investing in our common stock involves a high degree of risk. See "Risk Factors" beginning on page3 of this prospectus to read about the risks of investing in our common stock. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this Prospectus is March 11, 2010 The original date of this prospectus is October 16, 2008. PROSPECTUS SUMMARY The following is a general summary of the information contained in this prospectus.It does not include all of the information that you should consider before investing in our securities.You should read this entire prospectus, the documents incorporated by reference into this prospectus and any accompanying prospectus supplement before making an investment decision. We import, sell and distribute to the metal refinery industry in China a variety of metal ore which includes iron, chrome, nickel, copper and manganese ore as well as non-ferrous metals, scrap metal and coal. We obtain these raw materials from global suppliers in Brazil, India, South America, Oman, Turkey, Libya, Nigeria, Indonesia, and the Philippines and distribute them. China is the largest developing country in the world, and the demand for steel has been growing steadily over the past decade as the country continues to experience an industrial revolution. Management estimates domestic steel production should continue to witness significant growth as China continues to grow. We recently completed construction of a scrap metal recycling facility in the Banqiao Industrial Zone of Lianyungang Economic Development Zone in the Jiangsu province of the PRC. We plan to recycle automobiles, machinery, building materials, dismantled ships and various other scrap metals and will sell and distribute recycled scrap metal to the metal refinery industry in the PRC utilizing our existing network of metal ore customers. We believe scrap metal recycling will become a strong growth driver worldwide as natural resources continue to be depleted and larger amounts of unprocessed scrap metal becomes available as a result of increases in consumer demand for products made from steel that eventually are recycled. We have invested a total of approximately $14.5 million for construction and equipment purchases for the first phase of our scrap metal recycling facility. These capital expenditures were derived from a portion of the net proceeds from our 2008 offering (approximately $6.0 million) and borrowings of approximately $7.3 million. It does not appear that we will need to secure additional investment capital and/or bank and vendor financing to complete the first phase of our scrap metal recycling facility. We were incorporated in Nevada in 2007.Our principal executive offices are located at One Waters Park Drive, Suite 98, San Mateo, California94403.Our telephone number at this location is 650-212-7620. Our web site is www.armcometals.net.The information which appears on our web site is not part of this prospectus. When used in this prospectus the terms "China Armco", "we", "us" or "our" refers to China Armco Metals, Inc., a Nevada corporation,and its subsidiaries. COMMON STOCK OFFERED Under this prospectus, the selling security holders listed in the section of this prospectus entitled “Selling Security Holders” may offer and sell up to 2,728,914 shares of our common stock underlying warrants to purchase shares of our common stock exercisable at $5.00 per share. USE OF PROCEEDS We will not receive any proceeds from the sales of the common stock offered by this prospectus.If, and when, the warrants are exercised by the selling security holders, and providing that the warrants are exercised on a cash basis, the proceeds from the exercise of the warrants shall be used by us for general corporate purposes. - 2 - RISK FACTORS An investment in our common stock involves a significant degree of risk.You should not invest in our common stock unless you can afford to lose your entire investment.You should consider carefully the following risk factors and other information in this prospectus before deciding to invest in our common stock. Risk Related to Our Company WE MAY NOT BE ABLE TO OBTAIN SUFFICIENT CAPITAL TO FUND OUR PLANNED EXPANSION AND CONSTRUCTION OF A SCRAP STEEL RECYCLING FACILITY AND MAY BE FORCED TO LIMIT THE SCOPE OF OUR OPERATIONS. If adequate additional financing is not available on reasonable terms, we may not be able to undertake the expansion of our metal ore business or the construction of the scrap metal recycling facility and purchase additional machinery and equipment for the operations of this facility and we would have to modify our business plans accordingly.
